                               UNITED STATES DISTRICT COURT
                                           for the
                            EASTERN DISTRICT OF NORTH CAROLINA

U.S.A. vs. Cara Elizabeth Beaver                                             Docket No. 5:16-CR-136-1H

                               Petition for Action on Supervised Release

COMES NOW Erik J. Graf, U.S. Probation Officer of the court, presenting a petition for modification of
the Judgment and Commitment Order of Cara Elizabeth Beaver, who, upon an earlier plea of guilty to
Armed Bank Robbery and Aiding and Abetting, in violation of 18 U.S.C. § 2113(a), 18 U.S.C. § 2113(b)
and 18 U.S.C. § 2, was sentenced by the Honorable Malcolm J. Howard, Senior U.S. District Judge, on
May 9, 2017, to the custody of the Bureau of Prisons for a term of 37 months. It was further ordered that
upon release from imprisonment the defendant be placed on supervised release for a period of 36 months.

    Cara Elizabeth Beaver was released from custody on July 23, 2019, at which time the term of supervised
release commenced.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS:

On July 26, 2020, Beaver was charged with Driving While Impaired, Possession of Marijuana Up to ½
Ounce, and Possession of Marijuana Paraphernalia (20CR055485) in New Hanover County District Court.
This matter remains pending.

Beaver promptly reported her arrest to her supervising officer. She is in compliance with all other
conditions of supervision. Beaver is attending substance abuse treatment and testing as well as mental
health treatment. She will be referred for a Driving While Impaired Assessment with D and A Assessment
Services in Wilmington, North Carolina, to address this matter. As a sanction for this violation, it is
recommended that Beaver be placed on a 90-day term of location monitoring curfew.

The defendant signed a Waiver of Hearing agreeing to the proposed modification of supervision.

PRAYING THAT THE COURT WILL ORDER that supervised release be modified as follows:

   1. The defendant shall adhere to a curfew as directed by the probation officer for a period not to exceed
      90 consecutive days. The defendant is restricted to her residence during the curfew hours. The
      defendant shall submit to the following Location Monitoring: Radio Frequency monitoring and
      abide by all program requirements, instructions and procedures provided by the supervising officer.
      The defendant must pay all of the cost of the program.

Except as herein modified, the judgment shall remain in full force and effect.




                Case 5:16-cr-00136-H Document 40 Filed 08/03/20 Page 1 of 2
Cara Elizabeth Beaver
Docket No. 5:16-CR-136-1H
Petition For Action
Page 2
Reviewed and approved,                            I declare under penalty of perjury that the foregoing
                                                  is true and correct.


/s/ David W. Leake                                /s/ Erik J. Graf
David W. Leake                                    Erik J. Graf
Supervising U.S. Probation Officer                U.S. Probation Officer
                                                  414 Chestnut Street, Suite 102
                                                  Wilmington, NC 28401-4290
                                                  Phone: 910-679-2031
                                                  Executed On: July 31, 2020

                                     ORDER OF THE COURT

                                3rd
Considered and ordered this _________              August
                                         day of ____________________, 2020, and ordered filed and
made a part of the records in the above case.

________________________________
Malcolm J. Howard
Senior U.S. District Judge




               Case 5:16-cr-00136-H Document 40 Filed 08/03/20 Page 2 of 2
